 1   NATHANIEL R. LUCEY, Esq. (SBN 260796)
     ERICKSEN ARBUTHNOT
 2   152 North Third Street, Suite 700
     San Jose, CA 95112
 3   Tel: (408) 286-0880
     Fax: (408) 286-0337
 4
     Attorneys for Defendants
 5   FACULTATIEVE TECHNOLOGIES
 6   THE AMERICAS, INC. and INCINERATOR
     SPECIALISTS, INC.
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10   JONATHAN SALAS,                                             Case No. 1:17-CV-00335-LJO-BAM
11                                                               STIPULATION RE: DISMISSAL OF
                            Plaintiff,                           WAGE LOSS CLAIMS AND
12   v.                                                          INCINERATOR SPECIALISTS, INC.
13   FACULTATIEVE TECHNOLOGIES
     THE AMERICAS, INC., ET AL.,
14
15                          Defendants.
16
17          COME NOW PLAINTIFF JONATHAN SALAS [“Plaintiff”] AND DEFENDANTS

18   FACULTATIEVE TECHNOLOGIES THE AMERICAS, INC. and INCINERATOR
19   SPECIALISTS, INC. [“Defendants”] and enter into the following stipulation:
20
            1.      Plaintiff hereby withdraws his claim for lost wages, future lost wages and a loss in
21
     earning capacity against Defendants. Plaintiff agrees to not introduce evidence or testimony at trial
22
23   regarding or relating to any lost wages, earnings and bonuses or any future lost wages, earnings,

24   bonuses or any loss in earning capacity. Plaintiff agrees to withdraw Victor Johnson as an
25
     unretained expert, Plaintiff agrees that he shall not submit to the jury an instruction or jury verdict
26
     requesting said damages listed above. This stipulation shall not prohibit Plaintiff from introducing
27
28   evidence of how his injuries cause him pain& suffering/ emotional distress at his work.

                                                       1
      STIPULATION RE: DISMISSAL OF WAGE LOSS CLAIMS AND INCINERATOR SPECIALISTS, INC.
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
 1
 2           2.      Plaintiff agrees to dismiss INCINERATOR SPECIALISTS, INC. as a Defendant

 3   in this action without prejudice.

 4           3.      Defendant INCINERATOR SPECIALISTS, INC. agrees, in exchange for its

 5   dismissal, to waive its right to costs against Plaintiff.

 6   IT IS SO STIPULATED
 7                                                                MASTAGNI HOLSTEDT, A.P.C.
 8   DATED: October 1, 2019                                  By: /Grant A. Winter/_________________
 9                                                                GRANT A. WINTER
                                                                  Attorney for Plaintiff
10
11                                                                ERICKSEN ARBUTHNOT
12   DATED: October 1, 2019                                  By: /Nathaniel R. Lucey/_______________
13                                                                NATHANIEL R. LUCEY
                                                                  Attorney for Defendants Facultatieve
14                                                                Technologies The Americas, Inc. and
                                                                  Incinerator Specialists, Inc.
15
16
                                                    ORDER
17
18           Having reviewed the Stipulation set forth above, and FOR GOOD CAUSE APPEARING
19   THEREFORE, the above Stipulation is accepted, adopted and made the Order of the Court.
20   IT IS SO ORDERED.
21
22   IT IS SO ORDERED.

23       Dated:     October 4, 2019                              /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27
28

                                                         2
      STIPULATION RE: DISMISSAL OF WAGE LOSS CLAIMS AND INCINERATOR SPECIALISTS, INC.
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
